                       THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA

Regina Boston,                        )
                                      )              Case No. _______________________
                 Plaintiff,           )
                                      )                     NOTICE OF REMOVAL
          vs.                         )
                                      )              [Removed from The General Court of
IC System, Inc.,                      )              Justice District Court Division – Small
                                      )              Claims for Mecklenburg County, North
                 Defendant.           )              Carolina, Case No.: 21CVM8666]
_____________________________________ )

       PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§1331, 1367, 1441, and 1446,

Defendant IC System, Inc. (“ICS” or “Defendant”), by and through its undersigned counsel,

hereby invokes the jurisdiction of the Court and removes Case Number 21CVM8666 from the

General Court of Justice District Court Division – Small Claims for Mecklenburg County, North

Carolina (“State Court Action”) to the United States District Court for the Western District of

North Carolina.

       In filing this Notice of Removal, ICS denies the above-named Plaintiff’s allegations set

forth in the State Court Action, denies Plaintiff states a claim for which relief may be granted and

denies Plaintiff has been damaged in any manner. ICS does not waive and specifically reserves

any and all objections as to service, personal jurisdiction, defenses, exceptions, rights, and

motions. No statement by ICS herein or omission herefrom shall be deemed to constitute an

admission by ICS to any of Plaintiff’s allegations or damages sought in the State Court Action.

In support thereof, ICS states as follows:

I.     THE UNDERLYING CIVIL ACTION

       a.      On or about July 30, 2021, Plaintiff Regina Boston (“Plaintiff”), pro se,

commenced the State Court Action against ICS by filing a complaint with the General Court of

                                                 1

       Case 3:21-cv-00464-FDW-DSC Document 1 Filed 09/03/21 Page 1 of 5
Justice District Court Division – Small Claims for Mecklenburg County, North Carolina (the

“Complaint”). The Deputy Clerk of Superior Court in Mecklenburg County, North Carolina

issued the Summons on or about July 30, 2021. The Complaint asserts causes of action against

ICS related to alleged credit reporting by ICS. The claims against ICS include alleged violations

of the federal Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”) and NC

Gen Stat § 75-51, et seq.

       b.      As set forth below, the State Court Action is properly removed to this Court

pursuant to 28 U.S.C. §§ 1441 and 1446 because Defendant has satisfied the procedural

requirements for removal, and because this Court has subject matter jurisdiction over this action

pursuant to 28 U.S.C. § 1331 and supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

II.    THE PROCEDURAL REQUIREMENTS FOR REMOVAL ARE MET

       a.      Timeliness: A notice of removal may be filed within 30 days after the defendant

receives a copy of the initial pleading or other papers from which it may be ascertained that the

case is removable. 28 U.S.C. § 1446(b). ICS first received a copy of the Summons and

Complaint on August 4, 2021 via Certified Mail through its registered agent, CT Corporation.

See Exhibit A. Accordingly, this Notice of Removal is timely filed pursuant to 28 U.S.C. §

1446(b).

       b.      Removal to Proper Court: The General Court of Justice District Court Division –

Small Claims for Mecklenburg County, North Carolina is located in the Western Division of

North Carolina District Court. 28 U.S.C. § 113(c). Venue is proper because this is the “district

and division embracing the place where the action is pending.” See 28 U.S.C. §§ 1441(a) and

1446(a).

       c.      Filing/Service Requirements: Pursuant to 28 U.S.C. § 1446(a), a copy of all

process, pleadings, and orders provided to ICS, which papers include Plaintiff’s Summons and

                                               2

       Case 3:21-cv-00464-FDW-DSC Document 1 Filed 09/03/21 Page 2 of 5
Complaint, are attached hereto as Exhibit B to this Notice of Removal. Pursuant to 28 U.S.C. §

1446(d), a copy of this Notice of Removal shall be served upon Plaintiff and a copy shall be filed

with the clerk of court for the General Court of Justice District Court Division – Small Claims

for Mecklenburg County, North Carolina.

          d.        No previous application has been made for the relief requested herein.

II.       REMOVAL IS PROPER BECAUSE THIS COURT HAS FEDERAL QUESTION
          JURISDICTION PURSUANT TO 28 U.S.C. §§ 1331 AND 1441.

          Fair Debt Collection Practices Act

               a.   Plaintiff’s action is of a civil nature and involves issues of federal question over

       which the U.S. District Court for the Western District of North Carolina has original subject

       matter jurisdiction pursuant to 28 U.S.C. § 1331 which provides: “The district courts shall

       have original jurisdiction of all civil actions arising under the Constitution, laws, or treaties

       of the United States.” Plaintiff’s Complaint expressly raises claims under the FDCPA. See

       Exhibit B, Plaintiff’s Complaint. Any and all specific and purported claims are denied by

       ICS.

               b.   Plaintiff’s federal cause of action is properly removable to this Court pursuant to

       28 U.S.C. § 1441.

III.      SUPPLEMENTAL JURISIDICTION OVER THE REMAINING STATE LAW
          CLAIMS IS APPROPRIATE PURSUANT TO 28 U.S.C. § 1367.

               a.   Any remaining claims specifically raised in the Complaint or alluded to by the

       pro se litigant that are not encompassed in the federal question grounds for removal are

       properly before this Court under its supplemental jurisdiction pursuant to 28 U.S.C. § 1367.

       See, e.g., IntraComm, Inc. v. Bajaj, 492 F.3d 285, 290 (4th Cir.2007) (holding the district

       court had subject matter jurisdiction over the plaintiff’s federal Fair Labor Standards Act



                                                     3

          Case 3:21-cv-00464-FDW-DSC Document 1 Filed 09/03/21 Page 3 of 5
   claim pursuant to 28 U.S.C. § 1331 and properly exercised supplemental jurisdiction over the

   plaintiff’s state law claims pursuant to 28 U.S.C. § 1367).

          b.     The substantive allegations of Plaintiff’s Complaint, statement of common facts,

   and incorporation by reference of every preceding allegation into every subsequent claim

   confirms that any remaining claims not subject to this Court’s original subject matter

   jurisdiction form part of Plaintiff’s claim and controversy. As such, any of Plaintiff’s

   remaining claims not subject to this Court’s original subject matter jurisdiction are subject to

   supplemental jurisdiction pursuant to 28 U.S.C. § 1367 and should be exercised by this Court

   for the compelling reasons of federal policy interest, federal legal consistency, and judicial

   efficiency.

       WHEREFORE, ICS respectfully removes the State Court Action (Case Number:

21CVM8666) from the General Court of Justice District Court Division – Small Claims for

Mecklenburg County, North Carolina, to the United States District Court for the Western District

of North Carolina pursuant to 28 U.S.C. § § 1331, 1367, 1441 and 1446.



Dated: September 3, 2021                             Respectfully submitted,

                                                     /s/ Marissa A. Coyle
                                                     Marissa A. Coyle (N.C. Bar No. 42709)
                                                     The Echols Firm, LLC
                                                     P.O. Box 12645
                                                     Rock Hill, SC 29731
                                                     Phone: (803) 329-8970
                                                     Email: marissa.coyle@theecholsfirm.com

                                                     Counsel for Defendant
                                                     IC System, Inc.




                                                 4

      Case 3:21-cv-00464-FDW-DSC Document 1 Filed 09/03/21 Page 4 of 5
                       THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF NORTH CAROLINA

Regina Boston,                        )
                                      )             Case No. _______________________
                 Plaintiff,           )
                                      )
          vs.                         )
                                      )
IC System, Inc.,                      )
                                      )
                 Defendant.           )
_____________________________________ )


                                CERTIFICATE OF SERVICE

       The undersigned certifies that Defendant IC System, Inc.’s Notice of Removal and the
accompanying exhibits were served upon Plaintiff and the General Court of Justice District
Court Division – Small Claims for Mecklenburg County, North Carolina via Certified Mail
Return Receipt Requested with sufficient postage affixed thereto and addressed as follows for
the Plaintiff and via Certified Mail to the Small Claims Court:


Regina Boston                                        Mecklenburg County Courthouse
c/o General Delivery                                 Clerk of Court
Charlotte, North Carolina 28204                      P.O. Box 37971
                                                     Charlotte, North Carolina 28237-7971

Regina Boston
2870 Peachtree Road NW #19284
Atlanta, GA 30305


This the 3rd day of September, 2021.
                                                     /s/ Marissa A. Coyle
                                                     The Echols Firm, LLC




                                                5

       Case 3:21-cv-00464-FDW-DSC Document 1 Filed 09/03/21 Page 5 of 5
